On Motion for Rehearing.
The Lewis Oil Corporation was interpleaded by plaintiff in error as its warrantor of the title to the lease. Because of the want of proper service of process upon it, the trial judge dismissed the Lewis Oil Corporation from the case, and its action is assigned as error here and made one of the principal grounds of complaint. Until the Lewis Oil Corporation has been brought to this court, and we have acquired jurisdiction over it, in accordance with the provisions of the statute, we cannot adjudicate any question affecting its liability. The Lewis Oil Corporation is certainly adversely interested to plaintiff in error, who seeks to hold it liable upon a warranty of title. V. S. C. S. art. 2088, requires that the petition for writ of error "shall state the names and residences of the parties adversely interested." This statute has been construed against plaintiff in error's contention so often, in cases where warrantors were made parties by cross-action or had intervened, and where parties conditionally or secondarily liable were not named in the petition for writ of error, that we think the question is settled. In addition to the cases cited in the original opinion, see Pickett v. Jackson (Tex.Civ.App.) 38 S.W. 395; Hayden v. Mitchell (Tex.Civ.App.)24 S.W. 1085; Pryor v. Krause (Tex. Civ. App) 150 S.W. 972; Adams 
Co. v. Evans (Tex.Civ.App.) 245 S.W. 450; Reilly v. Hanagan (Tex.Civ.App.) 225 S.W. 797.
The motion is overruled. *Page 116